DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/693,855 filed 11/25/2019 is a continuation of PCT/JP2019/011170 filed 03/18/2019. 
PCT/JP2019/011170 claims priority from provisional application 62/647,970 filed 03/26/2018.
It is noted that the provisional application does not support claim 1 limitation reciting, “the core portion has thermal conductivity higher than thermal conductivity of the surface layer portion” and as such claim 1 and dependent claims thereof do not receive the benefit of the provisional date. 
Foreign Priority
No claim to an application for foreign priority. 
Three Information Disclosure Statements
The three information disclosure statements submitted on 11/25/2019, 10/13/2020 and 01/20/2022 were filed before first Office action. The submissions are in 
Specification
The disclosure is objected to because of the following informalities: 
It is suggested to amend paragraph 0039 to include the relationship between present application with PCT continuation data with respect to the provisional patent application.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- WAFER SUPPORT TABLE WITH CERAMIC SUBSTRATE INCLUDING CORE AND SURFACE LAYER--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
an area of the upper surface of the core portion that is covered with the wafer” that is ambiguous with parent claim 1 reciting,  “an area of the upper surface of the core portion, the area being not covered with the wafer.” Using “an/the area” for both locations is ambiguous and confusing to one of ordinary skill.  For purpose of examination on the merits the different locations are considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0229746 A1 Aikawa et al. (“Aikawa”).
	Regarding independent claim 1, Aikawa teaches a wafer support table (see title: electrostatic chuck), comprising:
a ceramic substrate 3+2 (“plate shaped main body” and “dielectric layer”, respectively, see Figures 5 and 6; refer to entire specification. Further, as per paragraph 0035, “the dielectric layer forms a surface corrosion resistant layer, which is formed of the ceramic material of the present invention.” Further, as per paragraph 0057, “In particular, by forming the plate shaped main body with a material including aluminum nitride as its main phase, it is possible to maintain high thermal conductivity and easier to maintain the surface temperature of the corrosion resistant ceramic material uniform”; therefore the plate shaped main body is ceramic AlN) including, on an upper surface  
a heater electrode 6 (i.e., as per paragraphs 0003 and 0041-0044; Figure 6; there is a heater electrode 6) embedded in an inside of the ceramic substrate 3+2,
wherein the ceramic substrate 3+2 includes a core portion 3 and a surface layer portion 2 disposed on a surface of the core portion (refer to Figures 5 and 6),
the surface layer portion 2 has volume resistivity higher than volume resistivity of the core portion 3 (i.e., as explained in paragraph 0068 the main body [number 3 of Figures 5-6 and number 14 of Figure 8] is formed to have low volume resistivity. Further, as stated in same written description in paragraph 0096 and 0099 the inventive ceramic materials that make-up number 2/2a in Figures 5-6 and 8 has high volume resistivities),
the core portion 3 has thermal conductivity higher than thermal conductivity of the surface layer portion 2 (i.e., as explained in paragraphs 0009, 0040 and 0057 the plate shaped main body 3 has higher thermal conductivity than number 2), and
the surface layer portion 2 is disposed over an area of at least one of a side surface (i.e., refer to Figure 6b and paragraph 0037: the ceramic corrosion resistant layer is on 3b and 5a side) of the core portion 3 and the upper surface 3a of the core portion 3, the area being not covered (i.e., the part of 2 not covered by the wafer is the part as claimed) with the wafer.
Regarding claim 3,  Aikawa teaches wherein the surface layer portion 2 is further disposed over an area of the upper surface 3a of the core portion 3 that is covered with the wafer (i.e., as illustrated in Figures 5-6).
Regarding claim 5,  Aikawa teaches wherein at least one of an electrostatic electrode 4 (“electrostatic chuck electrode”; Figures 5-6; paragraph 0045) and a RF electrode is embedded in the inside of the ceramic substrate 3+2 to serve as an electrode other than the heater electrode 6.
Regarding claim 6,  Aikawa teaches wherein the electrode 4 other than the heater electrode 6 is embedded (see Figure 6) between the upper surface 3a of the ceramic substrate 3+2 and the heater electrode 6.
Regarding claim 7,  Aikawa teaches wherein the core portion 3 and the surface layer portion 2 contain an aluminium nitride (i.e., as per paragraph 0067 the plate shaped main body is AlN. As per paragraph 0066 number 2 contains AlN) as a main component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0229746 A1 Aikawa et al. (“Aikawa”) in view of US 6,239,402 B1 to Araki et al. (“Araki”).
Aikawa teaches all limitations of claim 1 from which claims 2 and 4 both directly depend, respectively. 
Regarding claims 2 and 4,  Aikawa teaches of forming the inventive ceramic layer on the top OR top+sides OR bottom of an AlN main plate. Further, the inventive ceramic layer that surrounds the main plate is corrosion resistant.  
Aikawa does not teach of completely surrounding the main plate with a corrosion resistant material. 
Araki teaches in Figure 1c of surrounding the main plate/substrate 5 with corrosion resistant material 6 as stated in column 11, lines 49-54. Also, when considering Figure 1b’s explanation in column 11, lines 25-36 it appears that number 5 and number 3 are made of the same material of ceramic-AlN and topped or surrounded with the corrosion resistant material. 
Araki teaches of surrounding the entire main plate/substrate with the corrosion resistant material thereby teaching the locations of the corrosion resistant material for claims 2 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
03 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895